FILED
                            NOT FOR PUBLICATION                               AUG 13 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-56133

              Plaintiff - Appellee,              D.C. No. 2:11-cv-06084-JFW-
                                                 MAN
  v.

CHERYL L. COWLES-REED and                        MEMORANDUM*
RUSSELL H. COWLES,

              Defendants,

  And

MICHAEL L. COWLES,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                            Submitted August 8, 2014**
                               Pasadena, California

Before: WARDLAW, CALLAHAN, and M. SMITH, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In this tax collection action, Michael Cowles appeals from the district

court’s grant of summary judgment in favor of the Government. Because the

parties are familiar with the facts and procedural history of this case, we repeat

only those facts necessary to resolve the issues raised on appeal. We affirm.

       Cowles contends that the district court erred in not permitting him to

challenge the amount of the estate’s tax liability in this case. But, as the district

court correctly concluded, only the estate itself, and not an interested third party,

may contest the tax assessment. See Al-Kim, Inc. v. United States, 650 F.2d 944,

947 (9th Cir. 1981) (“Neither the Internal Revenue Code nor the decisions of this

court support any right of third parties to contest the merits of a tax assessment.”);

see also Graham v. United States, 243 F.2d 919, 922 (9th Cir. 1957) (“[O]nly the

taxpayer may question the assessment for taxes.”). Here, the Government has sued

Cowles in his individual capacity as a surviving joint tenant in receipt of estate

property, and the estate is not a party to the litigation. As such, Cowles is a third

party with respect to the estate’s tax liability, and he may not use this lawsuit as a

vehicle for “contest[ing] the merits of [the] tax assessment.” Al-Kim, Inc., 650
F.2d at 947. Moreover, the Government’s sovereign immunity bars Cowles from

seeking a redetermination of the estate’s tax liability in this action. See 26 U.S.C.

§ 7422; Dunn & Black, P.S. v. United States, 492 F.3d 1084, 1089 (9th Cir. 2007).


                                           2
Contrary to Cowles’ argument, the opportunity to file a refund claim satisfies due

process. See Phillips v. Comm’r, 283 U.S. 589, 596–97 (1931).

            AFFIRMED.




                                         3